                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:18CV296

        vs.                                                              ORDER

$33,550.00 IN UNITED STATES
CURRENCY,

                       Defendant,

       and

TRAVIS WILLIAM EARL DANCER,
                        Claimant.

       This matter is before the Court on the amended Motion to Withdraw as Attorney of Record
(Filing No. 29) filed by Stephana Femino, counsel for the Claimant, Travis Dancer. Ms. Femino
seeks to withdraw due to the breakdown of the attorney-client relationship. (Filing No. 29 at p. 5).
Ms. Femino provided proof of service of her motion on Mr. Dancer (Filing No. 29 at p. 7) and Mr.
Dancer’s affidavit. Mr. Dancer states that he agrees to Ms. Femino’s motion and is attempting to
find other counsel, and requests a continuance until January to do so because his home in Paradise,
California, was destroyed by the Camp Fire. (Filing No. 29-1). Upon review of Ms. Femino’s
motion and supporting documents,

       IT IS ORDERED:

       1. The Motion to Withdraw Motion to Withdraw as Attorney of Record (Filing No. 29)
          filed by Stephana Femino, is granted.

       2. Ms. Femino shall immediately serve a copy of this Order on Mr. Dancer and thereafter
          file proof of service showing compliance with this Order, listing the name and address
          of the person to whom notice was sent. Ms. Femino will not be relieved of applicable
          duties to the Court, Mr. Dancer, and opposing counsel until proof of service is filed.

       3. Upon filing of proof of service pursuant to Paragraph 2 of this Order, Mr. Dancer will
          be deemed to be proceeding pro se, that is, without the assistance of counsel, unless
          substitute counsel enters a written appearance on his behalf. If substitute counsel does
          not enter a written appearance, Mr. Dancer shall provide the Clerk of Court his current
          address and telephone number within seven days of being served with this Order.
4. Mr. Dancer may retain substitute counsel at any time. However, until such time as
   substitute counsel enters a written appearance, Mr. Dancer must comply with all case
   progression deadlines, orders of this Court, the Federal Rules of Civil Procedure, and
   the Local Rules of Practice. Failure to comply with these requirements may result in
   the imposition of sanctions, including payment of costs, attorneys’ fees, and/or
   dismissal of the case.

5. Upon submission of proof of service as described in Paragraph 2 of this Order,
   Stephana Femino’s appearance as counsel of record for Mr. Dancer will be terminated,
   and the Clerk of Court shall terminate electronic notice to her in this case.


Dated this 17th day of December, 2018.


                                            BY THE COURT:


                                            s/ Michael D. Nelson
                                            United States Magistrate Judge




                                      -2-
